Gaynor J.:
The. plaintiff, a boy eighteen months old at the time of the injury, lost his leg below the knee. The verdict was for $15,000. If $2,500 be allowed his counsel, and the remaining $12,500 be invested, and the income thereof be invested and accumulated, until the plaintiff come of age, he would then have a *418sum, of about $20,000. This would insure him au income of $800 or $1,000 a year, (which is about as much as we may fairly presume he would earn if whole), and leave the said sum of $20,000 intact at his death. This leaves out of account his earnings; and whether they are to be less for the less of his foot, depends on the avocation he may select. If he become a lawyer, doctor, clergyman, clerk or merchant, for instance, his earning capacity will not he lessened by the use of an artificial foot. If he is to do certain kinds of manual work, it will he; hut the income from t-he said stun will be as much or more than he could earn in wages if whole. I had an opinion' growing out of my pwn view, and discretion, in respect of whether the verdict he excessive. But that is not what must control me. Counsel have furnished me with .a list of the cases in which such verdicts have and have not been reduced. Verdicts as large and larger for like injury have been upheld, as a rule, though it is true some have- been reduced. Exercising my discretion in the light of precedent, and constrained thereby, I must deny the motion to reduce. Trial judges were never so reluctant to exercise any discretion whatever as they are at present, for reasons that 'are growing obvious to the bar. They do not have things presented to them under the disguise of print, and with academic after thoughtsi and refinements, but in their every day reality, just as they are generally, seen and understood. Discretion exercised under these different conditions cannot in the” nature of things he the same.
Motion denied.